AFFIRMED and Opinion Filed November 2, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00794-CR

                  SHAWN PATRICK THURMAN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-26068-W

                        MEMORANDUM OPINION
                    Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Garcia
      Appellant pleaded guilty and was convicted of burglary of a building,

enhanced by two prior convictions. The court assessed punishment at ten years

imprisonment and judgment was entered accordingly.

      On appeal, appellant’s counsel has filed a brief in which he concludes the

appeal is frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High

v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978) (determining

whether brief meets requirements of Anders). Counsel delivered a copy of the brief
to appellant. The State filed a letter brief stating that it agrees with counsel’s

assessment.1 We advised appellant of his right to file a pro se response, but he did

not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim.

App. 2014) (noting appellant has right to file pro se response to Anders brief filed

by counsel).

        As required, appellant’s counsel has moved for leave to withdraw and has

provided appellant with a copy of the motion. See In re Schulman, 252 S.W.3d 403,

407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for

consideration with the merits.

        Having reviewed the record, we agree with counsel that this appeal is wholly

frivolous and without merit; we find nothing in the record before us that arguably

might support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim.

App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.

2006).




        1
          As the State notes, the record does reflect error because the court failed to orally give the
immigration consequences admonishment. See TEX. CODE CRIM. PROC. ANN. art. 26.13. Nonetheless, we
agree with the State that the record does not demonstrate that this affected appellant’s substantial rights.
See VanNortrick v. State, 227 S.W.3d 706, 708 (Tex. Crim. App. 2007); TEX. R. APP. P. 44.2(b).



                                                   –2–
      Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment. See Tex. R. App. P. 43.2(a), (b).




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200794F.U05




                                        –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SHAWN PATRICK THURMAN,                       On Appeal from the 363rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F18-26068-W.
No. 05-20-00794-CR          V.               Opinion delivered by Justice Garcia.
                                             Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 2, 2021




                                       –4–